Citation Nr: 0005879	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-05 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right ear squamous cell 
carcinoma, as a result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1951 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit on appeal.


REMAND

Upon preliminary review of the claims file, the Board 
observes that additional development by the RO is required 
before the Board may proceed with appellate review.  

In July 1998, the veteran requested a hearing before an RO 
Hearing Officer.  As outlined by an October 1998 RO Hearing 
Officer memorandum, the veteran was scheduled for a hearing 
at the wrong location.  As such his accredited representative 
was unavailable to assist him.  The Hearing Officer also 
commented that in view of new regulations that had been 
recently published affecting the veteran's claim, the veteran 
chose to have the hearing postponed.  Moreover, the Hearing 
Officer directed the RO to reconsider the veteran's claim 
under the new regulations, and to reschedule the hearing if 
the veteran's claim was denied and after the supplemental 
statement of the case (SSOC) was rendered.  The Board further 
observes that the veteran submitted a letter to the RO in 
October 1998 that explained in detail his contentions in 
support of his claim.  

The also Board observes that the RO mailed the veteran a July 
1999 letter stating that since the change in the regulations 
did not provide a basis for a change in the status of the 
veteran's claim, his claim of entitlement to service 
connection for right ear squamous cell carcinoma, as a result 
of exposure to ionizing radiation, remained denied.  The 
Board finds that this letter does not serve as an SSOC with 
respect to the veteran's claim, and concludes that an SSOC is 
required in this case, pursuant to 38 C.F.R. § 19.37 (1999), 
because of the veteran's October 1998 letter constitutes new 
evidence.  Moreover, it appears that the RO did not attempt 
to reschedule the veteran's hearing, as directed by the 
Hearing Officer in his October 1998 memorandum .

Accordingly, this case is hereby REMANDED for the following 
actions:

The RO should afford the veteran a 
hearing before an RO Hearing Officer.  
After the hearing is conducted, the 
transcript should be associated with the 
claims file, and the RO should again 
consider the veteran's claim in light of 
the additional evidence of record.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and afford the veteran due process of law.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




